Gillespie, J.
(Hn 1) The attorney-referee, the full commission, and the circuit court all denied compensation to appellant. The question was one of fact whether appellant sustained her injuries on the- job o.r elsewhere. The testimony was in conflict and there was substantial evidence to support the commission’s finding against claimant. The *436substantial evidence rule has been stated and applied so many times, as evidenced by tbe long list of cases cited in Dnnn’s Workmen’s Compensation, Sec. 179, 1963 Cumulative Supplement, that further illustration of tbe. rule is not needed. Tbe order of tbe commission is affirmed.
Affirmed.
McGehee, G. J., and Ethridge, Rodgers and Jones, JJ., concur.